Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00695-CR

                                 William Leonard SMITH,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4620
                       Honorable Lorina I. Rummel, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 25, 2018.


                                              _____________________________
                                              Irene Rios, Justice